958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,andWilliam C. Blackwell;  Troy A. Frazier;  James Stewart;Eric Smith, Plaintiffs,v.Kenneth TAYLOR;  William L. Smith;  Hollis S. Thompson;Fred Lawson, In their individual and officialcapacities, Defendants-Appellees.
No. 92-6066.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 17, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CA-90-3355-K)
Aaron Holsey, appellant pro se.
John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md
AFFIRMED IN PART AND DISMISSED IN PART.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Aaron Holsey appeals the district court's denial of his motions to amend the Complaint to add additional Plaintiffs and the denial of his motions seeking various forms of injunctive relief.   That portion of the appeal dealing with the requested amendments is interlocutory and will be dismissed.   That portion of the appeal in which Holsey seeks review of an order relating to another inmate's protective custody status is dismissed for lack of standing.   We find that the refusal of the remaining requests for injunctive relief was not an abuse of discretion, and we affirm that portion of the district court's orders.


2
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED IN PART AND DISMISSED IN PART.